        Case 1:19-cv-07112-VSB-KNF Document 36 Filed 09/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
SID AVERY AND ASSOCIATES, INC. dba :
MPTV IMAGES,
                                                         :
                                    Plaintiff,
                                                         :
                           -against-                         MEMORANDUM AND ORDER
                                                         :
PARALLEL BAR INC. dba THE SUMMIT                               19-CV-7112 (VSB) (KNF)
BAR, HAMID RASHIDZADA, and GREG :
SEIDER,
                                                         :
                                    Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        The plaintiff commenced this action for copyright infringement against “Parrallel Bar

Inc. dba The Summit Bar, Hamid Rashidzada, and Greg Sider,” seeking: (i) injunctive relief; (ii)

“Actual damages and Defendants’ profits attributable to the infringement, or, at Plaintiff’s

election, statutory damages, as provided in 17 U.S.C. § 504”; (iii) “its attorneys’ fees and costs

under the applicable statutes sued upon”; (iv) “Defendants be required to account for all profits,

income, receipts, or other benefits derived by Defendants as a result of their unlawful conduct”;

and (v) “prejudgment interest.” The plaintiff’s “application for a default judgment against

Defendants Parallel Bar Inc., Hamid Rashidzada, and Greg Seider” was granted and the matter

referred to the undersigned “for an inquest on damages and attorneys’ fees.” Docket Entry No.

31.

        Thereafter, the plaintiff made a “Motion for Damages,” Docket Entry No. 33, which

included a “Certificate of Service” by the plaintiff’s counsel, Joseph A. Dunne (“Dunne”),

stating: “The undersigned does hereby certify that on June 15, 2020, a true and correct copy of




                                                        1
       Case 1:19-cv-07112-VSB-KNF Document 36 Filed 09/02/20 Page 2 of 3




the foregoing document was served by electronic mail and Certified Mail to all parties listed

below on the Service List.” The “Service List” contains the following text:

       Parallel Bar Inc. dba The Summit Bar
       133 Avenue C New York, NY 10009
       thesummitbar@gmail.com
       Pro Se

       Hamid Rashidzada
       133 Avenue C New York, NY 10009
       hamid43@gmail.com
       Pro Se

       Greg Seider
       133 Avenue C New York, NY 10009
       hamid43@gmail.com
       Pro Se

The plaintiff seeks the following damages in its motion: (a) “statutory damages of $87,500.00 for

the infringed Work, or in the alternative, no less than $30,000.00 for the Work”; and (b) “fees

and costs in the amount of $4,714.75.” In support of its motion, the plaintiff submitted

declarations by: (1) Ron Avery (“Avery”) with exhibits, Docket Entry No. 35, which was not

served on the defaulting defendants; and (2) its counsel, Joel B. Rothman, with exhibits, Docket

Entry No. 35, which included a “Certificate of Service” by Dunne, stating: “The undersigned

does hereby certify that on May 20, 2020, a true and correct copy of the foregoing document was

served by electronic mail and Certified Mail to all parties listed below on the Service List,” and

indicating the “Service List” identical to the one noted above.

       “Upon entry of a default, a plaintiff's claims for damages generally must be established in

an evidentiary proceeding at which the defendant is afforded the opportunity to contest the

amount claimed.” Cement & Concrete Workers v. Metro Found. Contractors Inc., 699 F.3d 230,

234 (2d Cir. 2012).




                                                 2
       Case 1:19-cv-07112-VSB-KNF Document 36 Filed 09/02/20 Page 3 of 3




       Process--other than a summons under Rule 4 or a subpoena under Rule 45--must
       be served by a United States marshal or deputy marshal or by a person specially
       appointed for that purpose. It may be served anywhere within the territorial limits
       of the state where the district court is located and, if authorized by a federal statute,
       beyond those limits. Proof of service must be made under Rule 4(l).

       Fed. R. Civ. P. 4.1(a).

“Unless service is waived, proof of service must be made to the court. Except for service by a

United States marshal or deputy marshal, proof must be by the server’s affidavit.” Fed. R. Civ.

P. 4(l). “[I]t is settled law that a corporation cannot appear other than by its attorney.”

Shapiro, Bernstein & Co. v. Cont'l Record Co., 386 F.2d 426, 427 (2d Cir. 1967).

       To afford an opportunity for the defaulting defendants to contest the amount of damages

sought by the plaintiff, it is ORDERED that, on or before September 11, 2020, the plaintiff shall

effect service of all its inquest submissions as follows:

   (1) by personal in-hand tender of process by a process server on each individual defaulting

       defendant, Hamid Rashidzada and Greg Seider ;

   (2) by personal service upon the corporate defaulting defendant, Parallel Bar Inc., as

       provided by New York law governing personal service upon a corporation; and

   (3) file proof of service, as required by Fed. R. Civ. P. 4(l).

On or before September 25, 2020, the defaulting defendants shall serve and file any opposition(s)

to the plaintiff’s inquest submissions, which must be supported by admissible evidence. On or

before October 2, 2020, the plaintiff may file any reply.

Dated: New York, New York
       September 1, 2020                                               SO ORDERED:




                                                  3
